MEMORANDUM **
Barbara A. Parrett appeals pro se the district court’s dismissal of her First Amended Complaint against her former attorney James M. Mize and his attorney Sharon B. Futerman. The complaint is based upon the attorneys’ efforts to have Parrett declared a vexatious litigant in a prior action in federal court pursuant to the California vexatious litigant statute, Cal.Civ.Proc.Code § 391 et seq., and Eastern District of California Local Rule 65.1-151.
The district court correctly dismissed Parrett’s action for lack of subject matter jurisdiction and under the doctrine of res judicata. Feminist Women’s Health Ctr. v. Codispoti, 63 F.3d 863, 868 (9th Cir. 1995). The district court did not abuse its discretion in entering a vexatious litigant injunction against Parrett. DeLong v. Hennessey, 912 F.2d 1144, 1146-49 (9th Cir.1990).
We reject Parrett’s remaining contentions as meritless.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.